United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-2118
Issued: March 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 18, 2006 appellant, through counsel, filed a timely appeal of the Office of
Workers’ Compensation Programs’ merit decisions dated September 27, 2005 and March 23,
2006, denying her claim for recurrences of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained recurrences of disability during the period
May 3, 2000 through August 26, 2005, causally related to her accepted employment injury.
FACTUAL HISTORY
On December 13, 1990 appellant, then a 52-year-old clerk, filed a claim for an
occupational disease (Form CA-2) and assigned Office file number A2-625960.

On December 12, 1990 appellant realized that her carpal tunnel syndrome of the left hand
was caused by factors of her federal employment.1 She stated that her job required typing
approximately four to five hours per day. Appellant was evaluated by a physician on
December 12, 1990. On July 3, 1991 the Office accepted her claim for a left carpal tunnel
syndrome. On January 14, 1995 appellant filed a CA-2 form assigned Office file number A269211 attributing her right hand numbness to her federal employment. The Office accepted
appellant’s claim for right carpal tunnel syndrome. On April 19, 1995 it authorized left carpal
tunnel release which was performed on June 22, 1995 by Dr. Thomas G. Stackhouse, an
attending Board-certified orthopedic surgeon. Dr. Stackhouse performed a right carpal tunnel
surgery on March 2, 1986 with trigger a finger release on January 27, 2000.
On February 27, 1996 the Office doubled the cases assigned file numbers A2-625960 and
A2-692611 into a master case file assigned number A2-625960.2
On February 14, 2003 appellant filed claims, a CA-2a form dated September 18, 2002
and a CA-7 form dated September 11, 2002 alleging that she sustained a recurrence of disability
from January 27, 2000 through September 11, 2002.3 She filed another CA-7 form on
February 25, 2003, alleging that she sustained a recurrence of disability from January 27, 2000
through February 25, 2003.
In letters dated April 9, 2003, the Office accepted that appellant sustained recurrences of
disability from January 27 through May 2, 2000. It found the medical evidence of record was
insufficient to establish disability beyond May 2, 2000.
By letter dated April 25, 2003, appellant’s attorney contended that appellant was totally
disabled from May 3, 2000 to the present. In a May 3, 2000 report, Dr. Stackhouse utilized the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) 57, Table 16 (4th ed. 1993) to determine that appellant had a 10 percent impairment of
the right upper extremity or a 6 percent impairment of the whole person due to her carpal tunnel
1

Appellant retired from the employing establishment on October 2, 1992.

2

By decision dated March 28, 1997, the Office granted appellant a schedule award for a 20 percent impairment of
the left upper extremity. In a decision dated February 9, 2001, the Office granted appellant a schedule award for a
10 percent impairment of the right upper extremity. On February 8, 2002 she requested reconsideration of the
Office’s February 9, 2001 decision. An October 30, 2001 medical report of Dr. David Weiss, a Board-certified
orthopedic surgeon, stated that appellant had an 18 percent impairment of the right upper extremity. By letter dated
April 22, 2002, the Office referred appellant, along with a statement of accepted facts, the case record and a list of
questions to be addressed, to Dr. Howard Zeidman, a Board-certified orthopedic surgeon, for a second opinion
medical examination based on an Office medical adviser’s opinion that the medical opinions of Drs. Stackhouse and
Weiss differed regarding the extent of appellant’s permanent impairment of the right upper extremity. In a May 9,
2002 report, Dr. Zeidman determined that appellant had a five percent impairment each of the right and left upper
extremity. On June 17, 2002 an Office medical adviser agreed with Dr. Zeidman’s findings. By decision dated
June 19, 2002, the Office denied modification of the February 9, 2001 decision. Appellant failed to establish that
she had more than a 10 percent impairment of the right upper extremity.
3

In a letter dated November 19, 2002, appellant’s attorney informed the Office that, on September 18, 2002, he
filed CA-7 and CA-2a forms, alleging that appellant sustained recurrences of disability. By letter dated January 15,
2003, he inquired about the status of these claims. On January 23, 2003 the Office advised counsel that it had not
received either a CA-7 or CA-2a form. It then advised him to submit copies of these forms for review.

2

syndrome. A January 11, 1995 nerve conduction study and electromyogram (EMG) performed
by Dr. David Levy, a Board-certified neurologist, was positive for bilateral carpal tunnel
syndrome. No other peripheral nerve entrapment at the wrist, elbow or brachial plexus was
present. In addition, there was no cervical radiculopathy. A December 12, 1990 nerve
conduction study and EMG report of Dr. George A. Knod, a physiatrist, stated that appellant
sustained moderate left carpal tunnel syndrome. There was no evidence of left cervical
radiculopathy, left ulnar neuropathy or polyneuropathy.
On February 23, 2003
Dr. Ted Gallagher, a physiatrist, performed a nerve conduction study and EMG, which found
evidence of moderate left carpal tunnel syndrome, mild right carpal tunnel syndrome and
borderline ulnar neuropathy at the left elbow level. In a January 26, 2000 EMG report,
Dr. Francis J. Bonner, Jr., a Board-certified physiatrist, stated that appellant had bilateral distal
median motor sensory neuropathy suggestive of and compatible with carpal tunnel syndrome.
On May 29, 2003 appellant filed a CA-7 form alleging that she sustained a recurrence of
disability from May 3, 2000 through May 29, 2003.
By letter dated June 18, 2003, the Office advised appellant that she did not submit
medical evidence sufficient to establish disability beyond May 2, 2000. It addressed the medical
evidence she needed to submit to establish her claim. On July 25, 2003 appellant stated that she
had already submitted sufficient medical evidence and that she did not have any additional
evidence to submit.
On August 31, 2005 appellant filed a CA-7 form alleging that she sustained a recurrence
of disability during the period October 12, 2002 through August 26, 2005.
By decision dated September 27, 2005, the Office found that appellant did not sustain
recurrences of total disability after May 2, 2000 through August 26, 2005 causally related to the
accepted employment-related injury. Appellant failed to submit sufficient medical evidence to
establish her claims. In an October 3, 2005 letter, through counsel, she requested an oral hearing
before an Office hearing representative.
By decision dated March 23, 2006, an Office hearing representative affirmed the
September 27, 2005 decision. The hearing representative found the medical evidence of record
insufficient to establish that appellant sustained disability after May 2, 2000 through August 26,
2005 causally related to her employment-related bilateral carpal tunnel syndrome.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.4

4

20 C.F.R. § 10.5(x).

3

A person who claims a recurrence of disability has the burden of establishing by the
weight of the substantial, reliable and probative evidence that the disability, for which she claims
compensation is causally related to the accepted employment injury.5 Appellant has the burden
of establishing by the weight of the substantial, reliable and probative evidence a causal
relationship between her recurrence of disability and her employment injury.6 This burden
includes the necessity of furnishing evidence from a qualified physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally
related to the employment injury.7 Moreover, the physician’s conclusion must be supported by
sound medical reasoning.8
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.9 In this regard, medical evidence
of bridging symptoms between the recurrence and the accepted injury must support the
physician’s conclusion of a causal relationship.10 While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.11
ANALYSIS
The Office accepted that appellant sustained bilateral carpal tunnel syndrome while in the
performance of duty. On April 9, 2003 the Office accepted that she sustained recurrences of
disability from January 27 through May 2, 2000. Appellant sought additional compensation for
her ongoing wrist problems, contending that she was disabled on and after May 3, 2000. The
Board finds that she has failed to submit rationalized medical evidence establishing that she has
disability causally related to her accepted employment-related bilateral carpal tunnel syndrome.
Dr. Stackhouse’s April 18, 1995 medical report stated that appellant’s carpal tunnel
syndrome symptoms were related to her federal employment. Dr. Levy’s January 11, 1995 nerve
conduction study and EMG report stated that appellant sustained bilateral carpal tunnel
syndrome but found no other peripheral nerve entrapment at the wrist, elbow or brachial plexus
or cervical radiculopathy. Dr. Knod’s December 12, 1990 nerve conduction study and EMG
report demonstrated moderate left carpal tunnel syndrome and found no evidence of left cervical
5

Kenneth R. Love, 50 ECAB 193, 199 (1998).

6

Carmen Gould, 50 ECAB 504 (1999); Lourdes Davila, 45 ECAB 139 (1993).

7

Ricky S. Storms, 52 ECAB 349 (2001); see also 20 C.F.R. § 10.104(a)-(b).

8

Alfredo Rodriquez, 47 ECAB 437 (1996); Louise G. Malloy, 45 ECAB 613 (1994).

9

See Ricky S. Storms, supra note 7; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.2 (June 1995).
10

For the importance of bridging information in establishing a claim for a recurrence of disability, see
Richard McBride, 37 ECAB 748 at 753 (1986).
11

See Ricky S. Storms, supra note 7; Morris Scanlon, 11 ECAB 384, 385 (1960).

4

radiculopathy, left ulnar neuropathy or polyneuropathy. Dr. Bonner’s January 26, 2000
EMG report found that appellant had bilateral distal median motor sensory neuropathy
suggestive of and compatible with carpal tunnel syndrome. This evidence predates the alleged
disability commencing on or after May 3, 2000 and is not relevant to that issue.
Dr. Stackhouse’s May 3, 2000 report stated that appellant had a 10 percent impairment of
the right upper extremity or a 6 percent impairment of the whole person due to her carpal tunnel
syndrome A.M.A., Guides 57, Table 16. However, he failed to address whether appellant was
totally disabled as of that date or thereafter due to her employment-related bilateral carpal tunnel
syndrome.12 The Board finds that Dr. Stackhouse’s report is insufficient to establish appellant’s
claim.
Dr. Gallagher’s February 23, 2003 nerve conduction study and EMG report found
evidence of moderate left carpal tunnel syndrome, mild right carpal tunnel syndrome and
borderline ulnar neuropathy at the left elbow level. This report is insufficient to establish
appellant’s claim because the physician did not address whether appellant had total disability
May 3, 2000 through August 26, 2005 due to her accepted employment-related injury.
Appellant failed to submit rationalized medical evidence establishing that her total
disability from May 3, 2000 through August 26, 2005 resulted from the effects of her
employment-related bilateral carpal tunnel syndrome. The Board finds that she has not met her
burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a recurrence of
disability during the period May 3, 2000 through August 26, 2005 due to her accepted
employment injury.

12

See Leslie C. Moore, 52 ECAB 132 (2000).

5

ORDER
IT IS HEREBY ORDERED THAT the March 23, 2006 and September 27, 2005
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: March 15, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

